Citation Nr: 0601177	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  97-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
evaluated as 20 percent disabling prior to October 7, 1997, 
and 40 percent disabling thereafter.

2.  Entitlement to an increased rating for feet callosities 
with warts, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for status-post right 
lung thoracotomy with intermittent chest pain, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
headaches, evaluated as 10 percent disabling prior to June 9, 
2004, and 50 percent disabling thereafter.

6.  Entitlement to service connection for dental 
malocclusion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in San Juan, the Commonwealth 
of Puerto Rico.  The Board notes that where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the veteran's lumbosacral strain 
and post-traumatic headaches disability claims have been 
recharacterized.

The veteran's increased rating claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was treated for periodontal disease while on 
active duty, not a dental trauma.

2.  The veteran's service-connected disabilities entitle him 
to the 100 percent disability rate by reason of individual 
unemployability, making him eligible to class IV VA dental 
treatment.  


CONCLUSIONS OF LAW

1.  Service connection for dental malocclusion for the 
purposes of compensation is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2005).

2.  Service connection for dental malocclusion is warranted 
for the purpose of entitlement to Class IV VA dental 
treatment. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Specific rules apply to disabilities resulting from dental 
disease or injury.  The veteran claimed entitlement to 
service connection for a dental disorder in March 1995.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised.  The revision, however, had no 
effect on the types of dental disabilities for which service 
connection could be established.

According to the regulations in effect in March 1995, each 
missing or defective tooth and each disease of the investing 
tissue was to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1996).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) (codified at 38 C.F.R. §§ 
3.381, 4.149 (2005)).  With the amendment the reference in 38 
C.F.R. § 3.149 (1996) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
Section 3.381 continued to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
prisoner of war.  Section 3.381 was also revised to provide 
that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1996) was eliminated.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2005).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1996); 38 C.F.R. § 17.161 (2005).  For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.123 or 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  VAOPGCPREC 5- 
97.

The evidence of record indicates that in service, the veteran 
was treated for periodontal disease and carious teeth.  His 
1993 report of medical examination for separation reflects 
four dental fillings were noted and his dental examination 
was acceptable.  X-rays of his teeth were also conducted in 
1993.  The June 2004 VA dental examination report reflects 
that teeth numbered 1, 16, and 19 were missing.  The report 
contains a diagnosis of chronic generalized advanced 
periodontitis and the examiner noted that while in service 
the veteran had generalized alveolar bone resorption or 
alveolar bone loss that was evidence of periodontal disease, 
noting in-service treatment for such.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).

The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  There is no evidence of 
any ancillary injury or residual impact involving the palate, 
the jaw, or other bone or muscles of the mouth.  With no 
evidence of any trauma, the veteran's in-service dental 
treatment has not resulted in a disability for which service 
connection is warranted.  In view of the foregoing, the 
veteran has not presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As he has not done 
so, his appeal must be denied.  Under the circumstances, 
service connection for compensation purposes is not 
warranted.  The Board notes that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

While the veteran's claim has been adjudicated as a claim for 
service-connected compensation rather than as one involving 
eligibility for outpatient VA dental treatment, the Court has 
held that a claim for service-connected compensation also 
includes a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302 (1993).  Accordingly, the 
Board will also consider that matter.

Service connection for dental disability for treatment 
purposes can also be established for the residuals of various 
dental procedures that may have been furnished to a claimant, 
as discussed in 38 C.F.R. § 3.381.  Missing teeth replaced by 
a bridge or denture, however, are specifically deemed not to 
be disabling, and may be service connected solely for VA 
dental examination or treatment furnished in accordance with 
38 C.F.R. § 17.120 (payment or reimbursement of the expenses 
of hospital care and other medical services not previously 
authorized) or 38 C.F.R. § 17.123 (defining "claimant" for 
the purpose of 38 C.F.R. § 17.120).  Neither of those 
provisions are for application in this case.

In addition, the evidence does not demonstrate that the 
veteran can avail himself of any of the other categories by 
which VA dental treatment can be provided.  Class I, Class 
II, and Class II(b) dental treatment require that the 
disability for which treatment be sought be service 
connected.  Class II(b) also requires that the claimant be a 
prisoner of war, as does Class II(c), a status not accruing 
to the veteran.  Class IIR eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided; review of the record does not show that 
the veteran had sought VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that the 
veteran has a dental condition that impairs or aggravates a 
service-connected disability (Class III); or that he is 
receiving, or is scheduled to receive, VA care and treatment 
under 38 U.S.C.A. Chapter 17 (Class VI).  However, the 
veteran's service-connected disabilities entitle him to the 
100 percent disability rate by reason of individual 
unemployability.  Therefore, the veteran is entitled to Class 
IV dental treatment and to this extent only this appeal is 
granted.



ORDER

Service connection for compensation purposes for dental 
malocclusion is not warranted.

Service connection for dental malocclusion for the purpose of 
obtaining Class IV VA dental treatment is granted.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Here, the veteran filed his increased rating claims in 
February 1995, prior to the November 2000 enactment of the 
VCAA.  Therefore, notification would not have occurred prior 
to the initial September 1996 adjudication of his claims.  In 
October 2002, the veteran was issued a duty to assist letter.  
While the letter mentioned that medical evidence showing a 
worsening of his disability was needed for his increased 
rating claims, the letter did not inform the veteran of the 
information and evidence he was expected to provide, the 
information or evidence VA would seek, or asked to submit any 
evidence in his possession.  The veteran should receive this 
information.  See 38 C.F.R. § 3.159 (2005).

Additionally, the Board notes that VA's duty to assist 
includes obtaining all VA treatment records.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  While an August 2000 treatment record 
was obtained in February 2002, no additional records have 
been obtained since September 1999.  The veteran's complete 
current VA treatment records should be requested.  VA's 
statutory duty to assist the veteran also includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  While the veteran has been afforded VA examinations 
in connection with his increased rating claims in June 2004, 
the spine examination is not compliant with the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that held when a 
veteran alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  
Therefore, prior to final adjudication of the claim, the 
veteran was to undergo another VA spine examination which 
addressed pain on use, flare-ups, and discusses the criteria 
set forth in DeLuca.  

Therefore, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent to include 
informing the veteran of information and 
evidence he is expected to provide, the 
information or evidence VA would seek.  
Also request the veteran to submit any 
evidence in his possession relevant to 
his increased rating claims.

2.  Obtain the veteran's VA treatment 
records from February 1999 to the present 
from the VA medical facility located in 
San Juan, Puerto Rico.

3.  Schedule the veteran for a VA spine 
examination to assess the severity of his 
service-connected lumbosacral strain 
disability.  The claims folder should be 
made available to the examiner.  All 
necessary testing should be done, to 
include specific range of motion studies 
(in degrees), noting at which point pain 
begins.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  

If not medically feasible, the examiner 
should specifically so indicate.

4.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since February 2005.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


